DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending wherein claims 1-11 and 16-20 are under examination; claims 12-13 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a chromium containing corrosion resistant metallic substrate; claim 14 is withdrawn from further consideration pursuant 37 CFR1.142(b) as being drawn to a method of using thermal decomposition products of hydrofluoroolefins for pre-treatment of a surface of a chromium containing corrosion resistant metallic surface prior to further processing; and claim 15 is withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to an apparatus for treating the surface of a chromium containing corrosion resistant metallic substrate. Applicant’s election of claims 1-11 and 16-20 was made without traverse in the Response filed on February 9, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 4, the phrase "preferably to a temperature of between 150⁰C and 250⁰C" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “wherein the substrate is pre-heated prior to contacting with the thermal decomposition product” are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “below 50 kPa atmospheric pressure”, and the claim also recites “preferably 10 kPa or less” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “noble gas, nitrogen, hydrogen, ammonia, carbon dioxide and mixtures thereof”, and the claim also recites “preferably selected from the group consisting of helium, neon, argon, nitrogen, hydrogen and mixtures thereof, particularly preferably selected from argon, nitrogen and mixtures thererof” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 7, the phrase "preferably metal" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “is made of metal and/or ceramic,” are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “400 to 1200⁰C”, and the claim also recites “preferably 800-1000⁰C” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With respect to the recitation “wherein the substrate is selected from the group consisting of martensite, austenite, duplex steel, ferrite, precipitation hardening steel, nickel-based alloys, cobalt-chromium alloys having at least 10% of solved chromium or alloys of these materials as well as mixed material workpieces” in claim 9, the claim combines microstructures such as martensite, austenite and ferrite with compositions such as nickel based alloys and therefore the scope of the claim is unclear. Additionally, the Examiner notes that the substrate could not be selected from, for instance martensite or austenite, but rather the microstructure may include martensite or austenite and the composition would include components such as chromium. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “a coating process or a diffusion treatment”, and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chasteen (EP 0 237 153). 
In regard to claims 1 and 9, Chasteen (EP ‘153) discloses a process for removing protective coatings and/or bonding layers from metal parts, using a C-O-H-F atmosphere as the primary stripping material, which would include a decomposition product of a hydrofluroolefin comprising HF wherein the substrates would include metal alloys such as Rene 100, Rene 41 and Rene 80, which would contain chromium wherein the process would include subjecting the metal to an atmosphere at a temperature of about 500 to 900⁰C for a period of time sufficient to undermine said coating or bonding layer (abstract, page 7 and page 9). 
	In regard to claims 3-4, 8 and 11, Chasteen (EP ‘153) discloses wherein polytetrafluorethylene would be heated to 350⁰C, but then the reaction would take the temperature to between 450 and 500⁰C as the starting compound comes into contact with the thermal decomposition product (page 4). 
	In regard to claims 5-6, Chasteen (EP ‘153) discloses flushing the reactor with hydrogen, supplying a teflon (polytetrafluoroethylene) and heating to 580⁰C with the chamber continuing to heat to 800⁰C (Example 1). 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chasteen (EP 0 237 153). 
In regard to claim 11, Chasteen (EP ‘153) discloses wherein a cleaning atmosphere of carbon, oxygen, hydrogen and fluorine is conducted between 450 and 800⁰C which converts the noble oxides on the surface of the metal to their fluorides, which overlaps the range of the instant invention (page 4).
	In regard to claim 20, Chasteen (EP ‘153) discloses wherein a cleaning atmosphere of carbon, oxygen, hydrogen and fluorine is conducted between 450 and 800⁰C which converts the noble oxides on the surface of the metal to their fluorides, which overlaps the range of the instant invention (page 4). While “below 400⁰C” would not overlap the range of 450 to 800⁰C, where the principal difference between a claimed process and that taught by a reference is a temperature difference, it is incumbent upon applicants to establish the criticality of that difference. Ex parte Khusid, Bezgodova, and Ruben, 174 USPQ 59 (Bd. Pat. App. & Int. 1971). 
	 
Allowable Subject Matter
Claims 2 and 16-18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 2, the prior art to Chasteen (EP ‘153) discloses that sources of C-O-H-F include difluoromethane, tetrafluoromethane, tetrafluoroethylene and many of the freons (page 15), but Chasteen (EP ‘153) does not specify tetrafluoropropylene as the material to be decomposed. 
In regard to claim 16, the prior art to Chasteen (EP ‘153) discloses that sources of C-O-H-F include difluoromethane, tetrafluoromethane, tetrafluoroethylene and many of the freons (page 15), but Chasteen (EP ‘153) does not specify 2, 3, 3, 3-tetrafluorpropene, 1,3,3,3-tetrafluropropene, 1-chloro-3, 3, 3-trifluropropene and mixtures thereof. 
In regard to claim 18, the prior art to Chasteen (EP ‘153) discloses that sources of C-O-H-F include difluoromethane, tetrafluoromethane, tetrafluoroethylene and many of the freons (page 15), but Chasteen (EP ‘153) does not specify 2, 3, 3, 3-tetrafluoropropene or 1, 3,3, 3-tetrafluroropropene as the material to be decomposed. 

Claims 7 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regard to claim 7, Chasteen (EP ‘153) discloses a process for removing protective coatings and/or bonding layers from metal parts, using a C-O-H-F atmosphere as the primary stripping material, which would include a decomposition product of a hydrofluroolefin comprising HF wherein the substrates would include metal alloys such as Rene 100, Rene 41 and Rene 80, which would contain chromium wherein the process would include subjecting the metal to an atmosphere at a temperature 
	In regard to claim 19, Chasteen (EP ‘153) discloses using hydrogen to flush the reactor (Example I) fails to specify wherein the inert gas is selected from argon, nitrogen and mixtures thereof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JESSEE R ROE/Primary Examiner, Art Unit 1759